Citation Nr: 0121254	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  94-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to July 
1947.  

This case was remanded by the Board of Veterans' Appeals 
(Board) January 1997 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, for 
additional development, to include a determination whether or 
not the veteran desired to appear at a personal hearing.  
According to a December 1997 statement from the veteran, he 
did not desire to have a personal hearing.

In march 2001, the RO issued a Supplemental Statement of the 
case which continued to deny the veteran's claim of 
entitlement to service connection for a pulmonary disability.  
The veteran's claims folder was returned to the Board.


FINDINGS OF FACT

1.  The evidence shows that the veteran did not have any 
exposure to mustard gas during active service and his lungs 
were not injured by mustard gas during active service.

2.  A lung disability was not present until several years 
after separation from service and there is affirmative 
evidence that establishes that a non service-related 
supervening condition or event is the cause of the claimed 
condition.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by 
service and may not be presumed to have been due to exposure 
to mustard gas during service.  38 U.S.C.A. § 1110 (West 1991 
& Supp 2001); 38 C.F.R. §§ 3.303, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
lung disorder as secondary to service exposure to mustard 
gas.  In essence, he contends that he was exposed to mustard 
gas during basic training and that he has had lifelong lung 
problems arising therefrom.

In the interest of clarity, the Board will initially review 
the factual background of this case.  Then the law, 
regulations and court decisions which are pertinent to the 
claim will be reviewed.  Finally, the Board will analyze the 
appellant's claim and render a decision.

Factual Background

The veteran's service medical records do not show any 
complaints, findings, or diagnosis of lung disability.  The 
report of his separation physical examination June 1947 was 
pertinently negative.  His lungs were described as "normal" 
and a chest X-ray revealed no significant abnormality.

Private medical reports for June 1952 reveal a notation of 
viral pneumonia.  A January 1958 private radiology report 
reveals pleural thickening in the right lower thorax and 
localized emphysema at the right base; the findings were 
considered probably the residuals of a previous infection. 

The veteran complained on VA examination in January 1960 that 
his lungs hurt all of the time and that he got colds easily, 
which turned into pneumonia 2-3 times a year.  He gave a 
history of having been infected with typhoid fever in service 
and of lung infections on the right several times that 
resulted in difficulty breathing.  Chest X-rays showed 
residual fibrotic changes in the right lung, evidenced by 
linear fibrotic strand formation, and pleural thickening.  
The diagnoses were pulmonary emphysema, bilaterally; and 
thickened pleura and pulmonary fibrosis due to previous 
infection of the right lung.  

Private medical records dated in March 1966 from R.E.M., 
M.D., reveal that he initially saw the veteran in 1952 for a 
history of viral pneumonia approximately three times a year 
for several years; subsequent treatment included for acute 
bronchitis, pneumonia, and emphysema.  Diagnostic impressions 
from Dr. M. in April 1973 included chronic pulmonary 
emphysema secondary to excessive smoking.  It was noted by 
N.D.C., M.D., in July 1974, that the veteran had smoker's 
bronchitis.

Of record is an August 1977 evaluation of the veteran's 
pulmonary system by R.F.R., M.D., evidently for the purpose 
of determining whether the veteran was entitled to Social 
Security Disability benefits. The veteran complained of 
chronic shortness of breath.  He reported several episodes of 
pneumonia in the past.  He did report a 40 pack year smoking 
history.  Pulmonary function testing revealed very severe 
COPD.

According to a September 1977 Social Security Award Notice, 
the veteran was to receive monthly disability benefits; the 
date of entitlement was December 1977.

The veteran complained on VA examination in October 1977 of 
shortness of breath, coughing, fatigability, and night 
sweats.  There was X-ray evidence of chronic obstructive 
pulmonary disease (COPD).  Severe, chronic asthmatic 
bronchitis was diagnosed.

Private medical records dated in September and December 1992 
show continued problems with COPD.

In January 1993, the veteran filed a claim for VA benefits 
due to claimed mustard gas exposure.  In statement in January 
1993 and February 1993, the veteran in essence stated that he 
had been exposed to mustard gas during basic training.  He 
claimed that he had been instructed to remove his gas mask to 
"smell the gas" and that he was issued no protective 
clothing.

According to a September 1994 statement in support of the 
veteran's claim from J.D.C., who has known the veteran for 
many years and was in World War II, the veteran had told him 
that he (the veteran) had been exposed to mustard gas.  
According to a September 1994 statement in support of the 
veteran's claim from R.S.B., he received the same basic 
training course as the veteran at Camp Abbott, Oregon, 
although at a different time, and was exposed to non-lethal 
gas without his gas mask.

A letter was sent from VA to the United States Army Chemical 
and Biological Defense Command in December 1998 requesting 
confirmation of the information provided by the veteran on 
his possible exposure to mustard gas.  According to a letter 
from the Historical Research and Response Team of the United 
States Army Soldier and Biological Chemical Command (formerly 
the United States Army Chemical and Biological Defense 
Command), it was unable to assist the veteran in researching 
his claim based on the information provided.  It was noted 
that the organization does not maintain old personnel or 
medical files.  

According to a December 2000 independent medical opinion from 
H.K.F., M.D., a Clinical Professor of Pulmonary Medicine, 
which was provided after review of the claims files and 
examination of the veteran, the veteran's long history of 
bronchitis was more likely than not due principally to his 
100 pack history of cigarette smoking.  Dr. F. noted that 
although there was some evidence of emphysema by prior chest 
images, the best functional measure for estimating the degree 
of emphysema (i.e. the diffusing capacity) was normal when 
tested in 1977 and was recently only 48 percent of normal, 
most likely due to the veteran's continued cigarette smoking 
since 1977.  According to Dr. F., the pleural scarring 
demonstrated by chest X-rays since 1958 was more likely than 
not due to the veteran's childhood history of 
Coccidioidomycosis and/or exposure to tuberculosis.  It was 
also noted that the current abnormal lung function studies 
were compatible with the diagnosis of COPD, comprised of both 
chronic bronchitis and pulmonary emphysema.  

Dr. F. opined that the damage claimed by the veteran from 
mustard gas was inconsistent with the known effects of the 
gas, since the veteran had no more than a brief exposure to 
the gas and there is no evidence in the record to indicate 
that he acquired a new pulmonary disease at that time or soon 
thereafter, as would be expected.  Dr. F. concluded that it 
did not seem likely that the veteran's pulmonary problems are 
related to his brief (and most likely minor) exposure to 
mustard gas in service. 

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303 (2001).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Service connection - mustard gas exposure

Service connection is warranted on a presumptive basis for 
chronic laryngitis, bronchitis, emphysema, asthma, and COPD 
when a veteran had full-body exposure to mustard gas during 
active service and subsequently developed any of these 
conditions.  38 C.F.R. § 3.316(a)(2) (2001).

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 and 
Supp. 2001).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 1991 
and Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).  The 
VCAA is therefore applicable to this case.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

In compliance with the Board's January 1997 remand, the RO 
obtained records from SSA that were used in the disability 
determination.  Also obtained as a result of the remand were 
a letter from the United States Army Soldier and Biological 
Chemical Command and a current pulmonary examination with 
opinion.  The veteran was then provided a Supplemental 
Statement of the Case in March 2001 which noted the issue on 
appeal, the additional evidence considered, the pertinent law 
and regulations, the adjudicative action taken, the decision 
reached, and the reasons and bases for the decision; the 
veteran was then given an opportunity to make any written 
comments he desired.

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

In essence, the veteran contends that he was exposed to 
mustard gas during basic training and that his COPD resulted 
therefrom.

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  For the reasons and based 
expressed below, the Board concludes that the veteran was not 
exposed to mustard gas during service.  Alternatively, even 
if he was so exposed, there is affirmative evidence that 
establishes a non service-related supervening condition 
(smoking) as the cause of the veteran's COPD.  See 38 C.F.R. 
§ 3.316(b) (2000.

Although the veteran contends that he was exposed to mustard 
gas during basic training in 1944, the evidence on file does 
not include any information that the veteran received full 
body exposure to mustard gas in service, as required by the 
pertinent regulation for entitlement to service connection.  
There is no notation in the veteran's service medical records 
of exposure to mustard gas or of complaints or findings 
associated with exposure to mustard gas, and the United 
States Army Soldier and Biological Chemical Command could not 
provide any pertinent information to VA's December 1998 
inquiry.  

The sole source of evidence with respect to the veteran's 
purported exposure to mustard gas is the veteran himself.  It 
appears from the evidence of record, described above, that he 
did not refer to mustard gas exposure until he filed his 
claim for VA monetary benefits in 1993, almost a half century 
after such alleged exposure.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).  Applicable law mandates that the Board 
assess the credibility, and therefore the probative value, of 
proffered testimony in light of all evidence of record.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."]

In this case, the Board notes that in numerous reports of his 
medical  
History provided to health care providers over the years 
before 1993, the veteran failed to mention any exposure to 
mustard gas.  He mentioned other possible causes of his 
pulmonary problems, including smoking, but never referred to 
mustard gas.  The Board finds the veteran's more recent 
statements, which now refer to alleged mustard gas exposure, 
to be self-serving and lacking in credibility.  His story, 
that he was exposed to mustard gas during basic with no 
protection whatsoever, utterly lacks credibility.  In short, 
the veteran's statements are internally inconsistent and are 
not supported by the other evidence of record.  The Board 
assigns these statement no weight of probative value.  

The Board notes that the September 1994 statements in support 
of the veteran's claim are from servicemen who did not serve 
with the veteran.  Although R.S.B. indicates that he received 
the same training as the veteran, but at a different time, he 
does not claim that the training included exposure to mustard 
gas.  Accordingly, these statements have no bearing on the 
issue at hand. 

The Board believes that the preponderance of the evidence is 
against the veteran's claim as to this matter and concludes 
that he was not exposed to mustard gas during service.

Even if it is assumed for the sake of argument that the 
veteran was exposed to mustard gas (and as discussed above 
the Board does not so believe), the evidence does not support 
the veteran's position that his current lung problems are due 
to such exposure.  Rather, there is affirmative evidence that 
a non service-related supervening condition, i.e. smoking, is 
the cause of the claimed condition.  See 38 C.F.R. § 3.316(b) 
(2000).  Private physicians in April 1973 and July 1974 
diagnosed lung disability due to smoking.  In addition, the 
December 2000 opinion of Dr. F. concluded that the veteran's 
chronic bronchitis and emphysema are due to smoking and that 
it is unlikely that the veteran's current pulmonary problems 
could be related to service exposure to mustard gas since the 
veteran indicated that his exposure to gas in service was 
brief and there is no medical evidence that he acquired 
pulmonary disease at that time or soon thereafter, which 
would be expected if the gas had caused a chronic disability.

With respect to the veteran's own statements to the effect 
that he has current lung disability due to service exposure 
to mustard gas, it is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In conclusion, the Board is denying the veteran's claim on 
two bases: (1) there was no actual exposure to mustard gas 
and (2) even if there was such exposure, there is affirmative 
evidence that establishes a non service-related supervening 
condition or event as the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (2000).  Therefore, entitlement to 
service connection for a lung disorder, claimed as a residual 
of exposure to mustard gas, is not warranted.


ORDER

Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to mustard gas, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

